Citation Nr: 1120489	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  07-29 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss.  

2.  Entitlement to service connection for a lumbar spine disorder.  

3.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979 and from February 1987 to May 1988.  

This appeal arises from a September 2006  rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  During the pendency of his appeal the Veteran has moved on several occasions, the appeal was forwarded to the Board from the RO in Nashville, Tennessee.  

The issue of an increased rating for bilateral hearing loss is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current lumbar spine disorder was first manifested in 2003 when he picked up a patient at work and strained his back.  

2.  The Veteran has described having dry itchy skin and a rash in service.  

3.  VA records document treatment for skin disorders, currently characterized as dermatitis, from 1988 to the present.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disorder of the lumbar spine have not been met.  38 U.S.C.A. §§ 1131, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

2.  The criteria for service connection for dermatitis have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The Veteran filed his claims in June 2006.  The RO sent him a letter in July 2006 which provided adequate notice to him as required by the regulations.  

In response to the RO's request for the Veteran's service treatment records the National Personnel Records Center (NPRC) forwarded his dental records and a sheet indicating the Veteran did not want an examination at separation in May 1988.  A note indicated his health records were missing, had been flagged, and would be sent if they were received.  In September 2005 the RO again requested his service treatment records.  The National Personnel Records Center responded that all available records had been mailed on August 16, 1989.  That is the date listed on the form accompanying the dental records in the claims folder.  A Deferred Rating sheet indicates that a letter was sent to the Veteran in September 1989 informing him his health records were missing and asking him if he knew where they were.  Based on the dates of the Veteran's service there are no alternative sources which could be used to reconstruct his service treatment records.  He has not reported any periods of hospitalization in service.  As the RO has been informed by the NPRC, the custodian of the records, that all available records have been forwarded, no additional attempts to obtain them are required.  38 C.F.R. § 3.159 (d)(2010).  

The Veteran's VA records of treatment were obtained.  The Social Security Administration responded to a request for records of the Veteran in their possession that the Veteran was not entitled to either Supplement Security Income (SSI) benefits or disability.  The available, identified private treatment records have been obtained.  

The Veteran has not been examined by VA in conjunction with his service connection claims.  In this instance his VA records of treatment include current diagnoses of a low back disorder and skin disorders.  The evidence of record clearly indicates the Veteran's current back disorder was incurred on the job in 2003.  His descriptions of his skin rashes combined with VA records from September 1988 to the present are sufficient to support his claim.  The evidence in the claims folder is sufficient to adjudicate the claims.  

The Veteran canceled his scheduled hearing at the RO.  No additional notice to the Veteran or assistance with his claims is necessary.  

SERVICE CONNECTION

To establish service connection for a claimed disability, the facts as shown by evidence must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when they are manifested to a compensable degree within the initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Lumbar Spine Disorder

In June 2006 the Veteran asserted he frequently noticed he had back pain while he was in service.  He served in the Army as a medical specialist.  His job required him to constantly lift and transfer patients from beds to wheelchairs and to assist them with day to day activities which required heavy lifting.  Since that time he asserted he had low back pain.  

There are no service treatment records available.  The Veteran's DD Form 214 indicates that during his period of service from July 1976 to July 1979 he served as a medical specialist and received training for that specialty.  

The Board has reviewed the medical records and found no evidence of any complaints of back pain dated prior to 2004.  There are however medical records dating from April 1985 to 2004.  Those records do not include diagnosis of a back disorder.  More specifically, in April 1985, when the Veteran was admitted to the VA hospital for treatment of alcoholism, physical examination of the Veteran during his hospitalization in April 1985 indicated his back had full range of motion, his neurological evaluation found no pathological reflexes, and he reported having no major medical problems.  When hospitalized at VA from September to October 1996, physical examination was normal and the evaluation of the musculoskeletal system was negative.  The Veteran was again hospitalized for treatment of alcohol abuse in February 1997, and he again reported having no significant medical problems.  January 1999 VA records again noted the Veteran denied having any chronic medical problems.   

Finally, in October 2004 VA records include a complaint of low back pain, and he had surgery in May 2005 for a herniated nuclear pulposus with left S1 radiculopathy.  

In March 2008 VA records the Veteran gave a history of having the onset of his low back pain after lifting patients in 2003.  He repeated this in April 2008 and January 2009.  

The three elements required to support a claim for service connection include first a current diagnosis.  From 2005 there are diagnoses of a herniated lumbar disk.  

The second element necessary to support a claim for service connection is evidence of service incurrence.  The only evidence of any symptoms of back pain in service is provided by the statements of the Veteran.  He related his back pain to his duties in service as a medical specialist which required lifting patients 

In weighing the evidence the Board compared the history given by the Veteran with that found in the contemporaneous medical record.  For many years after his separation from the service in July 1979 and May 1988 there are no complaints of low back pain.  The first complaint of low back pain appears in 2004, some 16 years after his separation from the service in May 1988.  During the period between May 1988 and 2004 the Veteran was hospitalized on several occasions at VA for extended periods of time.  There were no findings of any back disorder during any of those periods of hospitalization.  The Veteran denied having any chronic medical problems.  Physical examinations in April 1985 and September 1996 found no evidence of any back disorder.  In addition, the Veteran's statement in June 2006 is inconsistent with the history he gave in March 2008, April 2008 and January 2009 to VA medical care providers that his back pain began in 2003.  The history of his back pain beginning in 2003 is consistent with the records which first include a complaint of back pain in 2004.  The Board has concluded the Veteran's assertion he first had back pain in service and has had back pain since service is not credible.  His statement is therefore of no probative value.  

There is no credible evidence which demonstrates that a back disorder was incurred in service, as required to support a claim for service connection.  In addition, there is no competent medical evidence linking the currently diagnosed low back disorder to service or any incident in service.  

The Board has considered that the Veteran was trained in service to be a medical specialist, of sorts, but he is not a physician nor otherwise shown competent to offer a medical opinion, and he has demonstrated he is not a credible or reliable historian.  His statement linking his current back pain to his duties as a medical specialist in service is not of any probative value since he has demonstrated his statements are unreliable.  

The preponderance of the evidence is against the claim for service connection for a low back disorder.  

Skin Disorder

The Veteran asserted in June 2006 that his skin was constantly dry and flaky in service and that he had rashes.  He had continued to have dry flaky skin since service.  

As was explained above, there are no records of any treatment in service.  There is however documentation beginning in September 1988 of a pruritic rash and very dry flaky skin.   

January 1996 VA hospital admission notes included a reference to dry skin and eczema.  The Veteran was seen at VA in January 1997 complaining of recurrent eczema.   He reported that six months previously he had been given cream by a dermatologist.  He had now developed a groin itch.  The assessment was dermatitis.  January 1998 VA nursing notes indicate the Veteran had a rash and dry skin on his back.  In January 1999 the Veteran went to VA and asked to see a dermatologist.  

September 2000 VA records include diagnosis of dermatitis and past medical history of eczema.  In January 2001 the Veteran complained of dry skin.  Examination revealed folliculitis on his back.  The Veteran complained in August 2006 VA records of dry itchy skin.  January 2008 VA records include an assessment of dermatitis and recommendation to continue use of topical agents.  September 2009 VA records include history of dermatitis or eczema.  

The Veteran has been treated since 1988 the year he was separated from the service for recurrent dry flaky itchy skin.  The Veteran's June 2006 statement is consistent with the medical evidence of record which demonstrates a history of recurrent rashes and dry flaky skin since service.  

The evidence includes current diagnosis of dermatitis.  The Veteran has provided a description of his symptoms in service of dry itchy skin and rashes.  VA records have shown a history of continuing complaints of dry itchy skin from September 1988 only a few months after service separation through September 2009.  

When as in this case, there is an established history of consistent medical complaints dating back to service, there is no necessity for a medical opinion linking the current complaints to service.  The evidence supports service connection for a skin disorder, dermatitis.  


ORDER

Service connection for a back disorder is denied.  

Service connection for dermatitis is granted.  


REMAND

The Veteran is seeking an increased rating for his bilateral hearing loss.  VA records indicate he was seen on July 10, 2007 and on August 18, 2008 for audiological assessments.  Those records do not include a report of the puretone threshold values found during the audiological evaluations.  These should be sought.  Likewise, while the Veteran has failed to report for a number of examinations since this time, it would be prudent to schedule him for another, with formal notice provided as to the potential consequences for any failure to report, as set out under 38 C.F.R. § 3.655.   

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify any medical care providers who have evaluated his hearing since July 2005.  Obtain copies of any hearing evaluations identified by the Veteran.  

2. Obtain copies of the results of VA audiometric evaluations performed at the Indianapolis VA Medical Center on July 10, 2007 and August 18, 2008.  

3. Schedule the Veteran for a current audiological evaluation to ascertain the level of severity of his service connected hearing loss.  He should be advised of the consequences of the failure to report for the examination as provided in 38 C.F.R. § 3.655.  

4. If the benefit sought on appeal remains denied the Veteran and his representative should be provided with an appropriate supplemental statement of the case and be given opportunity to respond.  The case should then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


